HonorableR. L. Lattlmore                  opluion lo. ww-733
       CriminalDistrictAttorney
       Bid8lgocounty                             Re: Lengthof time which a
       Mainburg,Texas                                police officer may hold a
                                                   . child in custodyor in
                                                     jail beforetaking said
                                                     child before a juvenile
                                                     judge under the provisions
                                                     of Sec. 11, Art. 2338-1,
       Dear Mr. Lattimore:                           V.C.S.

                   This office 16 in receiptof your recentletter in which you have
       St8t8d   in 'part a8   fOflOVs:

                         “We would like to have the opinionof your
                   office ns to the length of time which a police officer
                   8ay~h~M~:a child in cuetodyor in jail  before taking
                   mid child before 8 juvenilejudge,under the follow-
                 I in((provisionsof Section11, Article 2338-l R;C.S.

                              “Any peace officeror probationof&er
                         shall have the right to take into custidy’
                         any child who 18 found violatingany law or
                         ordinanceor who isreasonablybelievedto
                         be a fugitivefrom his parentsor from just-
                         ice, or whose surroundingsare such as to
                         endangerhis health,welfare,or morals
                         The child shall forthwithbe brou@atto the
                         judge,who shall order the child'srelease,
                         or his temporarydetentioneither in the
                         compartmentprovidedfor the custodyof ju-
                         veniles,or by a suitablepersonor agency
                         a8 in the judgmentof the court may 6eem '
                         proper."

                        “Specfflcnlly, we wish to know if, in your opinion,
                   a police officerwould be authorizedto take ‘intocustody
                   a child found violatingtht law duringthe uight and ho&d
                   said child In custody~lna local jail until the following
                   morningwhen a judge la available,and then t&e such
                   child before eueh judge."

                The immediatequestionfor considerationie the meaningthe Legis-
       lature intendedto attach to the word "forthwith"- a quesfioa not a rarity



, :i
HonorableR. L. Lattimore,Page 2. (W-733)



in the Law. The absenceof decisionsinterpretating "forthwith"as used
in the JuvenileACt dictatesthat we look elsewherefor an authoritative
definitionof th? Word.

          This logicallyleads to an examinationof th? decisionscon-
struingthe statutepertainingto adult arrest - it being analogousto
the one presentlyunder consideration,  even thoughwe are cognizantof
the fact that the JuvenileAct is designedto alter the policyof the
State with respectto the nature of the proceedingsin child delinquency
cases to somethingdifferentthan the policy concerningadults. See In Re
       175 S.W.2d.297'(Civ. App.), affirmedin 142 Tex. 460, 179 S W.2d
%F    Article233, V.C.C P. , provides,with respectto adults,  a8 follows:

              "The officer,'orperson,executinga warrant
         of arrest,shall take the personwhom he is direct-
         ed to arrest forthwithbefore the magistratewho
         issuesthe warrant,or before the magistratenamed
         in the warrant".

          One of the principlecases interpreting the word "forthwith"as
used in that statuteis Gilbertv. State, 2&4 S.W.2d 906, whereinthe Court
of CriminalAppealsheld that the term was not synonymouswith "immediately"
or "instantaneously", but that it only prohi,bits
                                                an unreasonabledelay and
that it was not unreasonableto detaina person overnight,in jail,where
such peraonis arrestedduringhours when magi&rates are not to:'befound
in their office,i.e. at night. The Court takes judicialnotice of the
fact that magistratesdo not keep their officesopen at night.

          If the law were otherwise,the effortsof peace officersin at-
temptingto maintainthe peace at night would be thwartedunlessthey arous-
ed a magistrate. This would be particularlytrue in cases involvingju-
veniles,for they must be broughtbeforethe Judge of the JuvenileCourt
(as has been held by this office in AttorneyGeneralOpinionNo. O-7227)
and there being only one such Judge in each,county,the problemsof peace
officerswould he comp1icated.to.a  degree of inpracticabilityif not impos-
sibility. There is no evidenceof a Legislativeintentthat peace officers
must seek out and arouse the JuvenileJudge in late hours of the night in
order to presentjuvenileoffenderswhom they hare just apprehended. Neither
is such a procedureneqessaryto fulfilland complywith the.Legislative
intent in promulgatingthe policy of the State in dealingwith juveniles
by the enactmentof'theJuvenileAct.

          Althoughjuvenilesmay not be punishedfor their misdeedsby in-
carceration,this officehas held that juvenilesmay be taken to'jail pend-
ing their making bond in those instanceswhere certaintrafficregulations
enumeratedin Article 602e, V.P.C.,have been violated. See AttorneyGene-
ral OpinionWW-547..If juvenilesmay be held in jail in those instances,
it followsthat the detentionof juvenilesovernightunder eitherthe pro-

                                                              .,   ,
-   ---




          HonorableIt.L.   Lattlmore,   Page 3. (WW-733)



          visionsof Article802e, V.P C., or Article2338-1,V.C.S.,would not be
          contrato any Legislativeintent.

                    It is, therefore,the opinionof this officethat the term
          "forthwith"as used in Article 2338-1, V.C.S.,does not precludethe over-
          night detentionof juvenilesIn the properplace pendingtheir being
          broughtbefore the JuvenileJudge, where they are arrestedafter the hours
          that such Judge is no longerto be found in his office.

                                             SUMMARY

                             Juvenileoffenderswho are arrested
                        after the hare that the JuvenileJudge Is
                        to be found in his offic?,may be detained
                        in the properplace pendingthe return of
                        such Ju&ge to his officethe next morning
                        and their appearancebefore him at that tie.

                                                       Yours very truly,

                                                       WILL WILSOR
                                                       Attorney,gneq%l   of Texas




                                                           AssistantAttorney   General



          APPROVED:

          OPINIOSCOMMITTEE:

          Riley EugeneFletcher,Chairman

          Marvin Brown
          CharlesD. Cabaniss
          Iola Wilcox
          Robert Walls

          REVIEWEDFOR THE ATTORNEYGENERAL
          BY:
              W. V. Geppert